OPINION OF THE COURT
Per Curiam.
*75Respondent was admitted to the practice of law by this Court on February 20, 1979, and maintains an office for the practice of law in Hamburg. The Grievance Committee filed a petition charging respondent with acts of misconduct arising from his representation of a client in a matrimonial matter. Respondent filed an answer admitting the material allegations of the petition and appeared before this Court and submitted matters in mitigation.
Respondent admits that he prepared and mailed to opposing counsel fictitious income tax returns purporting to be returns prepared by his client knowing that the returns would be filed. He failed to disclose to the court, opposing counsel or his client that he falsified the returns and he made misrepresentations to his client to conceal that fact. His misconduct delayed the disposition of his client’s matter and subjected his client to potential sanctions for contempt of court.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation;
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice; and
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7])—engaging in conduct that adversely reflects on his fitness as a lawyer.
We have considered that respondent realized no profit as a result of his misconduct. Respondent, however, has submitted no genuine mitigating factors for consideration by this Court. Accordingly, we conclude that respondent should be suspended for one year and until further order of the Court.
Pine, J.P., Hurlbutt, Kehoe and Hayes, JJ., concur.
Order of suspension entered.